Citation Nr: 1127236	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  05-20 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of a Department of Veterans Affairs (VA), Regional Office (RO).

In December 2008 and May 2009, the Board remanded the claim for additional development.

This case was previously before the Board in January 2011 when it was referred to the Veterans Health Administration (VHA) for a medical expert opinion.  An opinion was obtained in February 2011 and a copy of this opinion was sent to the appellant and his representative in March 2011.

In the Board's May 2009 remand, the Board requested that the RO adjudicate the issue of entitlement to service connection for diabetes mellitus as it was indicated that the Veteran's heart disorder may be secondary to the Veteran's diabetes mellitus.  Subsequent to this remand, the issue was adjudicated in a Supplemental Statement of the Case.  The Veteran has not submitted a notice of disagreement (NOD) or indicated in any other way that he seeks to appeal this decision.  In Percy v. Shinseki, 23 Vet. App. 37 (2009), the United States Court of Appeals for Veterans Claims (Court) distinguished the issues of a timely NOD versus a timely Substantive Appeal and held that a timely Substantive Appeal was not a jurisdictional requirement for the Board's consideration of an Veteran's claim.  As the Veteran has not submitted an NOD regarding the issue of entitlement to service connection for diabetes mellitus, the Board lacks jurisdiction over this issue and will not address it in this decision.

In written argument received in January 2010, the Veteran raised the issues of entitlement to service connection for vitiglio and entitlement to service connection for tremors.  As these matters is not currently developed or certified for appellate review, they are referred to the RO for appropriate action.




FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's chronic atrial fibrillation was incurred in or aggravated by active service.


CONCLUSION OF LAW

Chronic atrial fibrillation was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable disposition below, the Board finds that all notification and development action necessary to render a fair decision on the service connection claim for ischemic heart disease has been accomplished. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Congenital or developmental defects are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. § 3.303(c), 4.9 (2010); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A precedent opinion of the VA General Counsel, VAOPGCPREC 82-90 (July 18, 1990), held, in essence, that a disease which is considered by medical authorities to be of familial (or hereditary) origin must, by its very nature, be found to have pre-existed a claimant's military service, but could be granted service connection if manifestations of the disease in service constitute aggravation of the condition.  Moreover, congenital or developmental defects, as opposed to diseases, cannot be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran seeks service connection for a heart disorder.  The Veteran contends that his current heart disorder was aggravated by his active service.

The Veteran's service treatment records do not reveal any complaint, diagnosis, or treatment for any heart disorder.  Upon examination at separation from service in October 1970 the Veteran was not noted to have any heart disorder.

The Veteran complained of palpitations in October 1979.  In February 1980 the Veteran was noted to have palpitations and was diagnosed with Wolff-Parkinson-White syndrome (WPW).  The Veteran was again diagnosed with WPW in May 1980.  In November 1980 complained of occasional spells of palpitations and anxiety and was diagnosed with WPW.  In September 1981 the Veteran was diagnosed with asymptomatic WPW.

In July 1997 the Veteran was afforded a VA Compensation and Pension (C&P) general medical examination.  The Veteran was noted to have taken off time from work numerous times because of his heart and that he was prescribed Coumadin for four years.  Examination of the cardiovascular system revealed no murmurs, enlargement on the left side, and that it was very irregular.  An electrocardiogram (EKG) revealed auricular fibrillation.  The Veteran was diagnosed with arteriosclerotic cardiovascular disease with auricular fibrillation and hypertension uncontrolled by medication.

The post-service treatment records reveal that the Veteran has been diagnosed with atrial fibrillation and congestive heart failure since July 2000.  Beginning in December 2001 the Veteran has been diagnosed with coronary artery disease.  In January 2002 the Veteran was diagnosed with hypertension and cardiomyopathy.  

In a statement dated in May 2003, Dr. N.R. indicated that he had followed the Veteran for atrial fibrillation since 1993.  He stated that the Veteran reported on and off palpitations since he was a very young person but that he had never been properly checked by a physician.  Dr. N.R. reported that "[s]ince the patient had palpitations when he was a young person, it is possible that he had atrial arrhythmias at that time and never knew exactly what this condition involved until his adult years."

In a statement dated in September 2003, the Veteran contended that he had atrial fibrillation since he was 16 years of age.  He would become short of breath and "burn out" before other kids.  He reported that his heart would race and that the symptoms would come and go.  He indicated that the symptoms existed during his military service.  The Veteran stated that at the examination at entrance into active service all they did was listen to his chest and that there was no other heart test.  He did not tell anyone of the symptoms.

In an undated statement submitted by a friend the Veteran was noted to have had cardiac symptoms since 1969.  A nurse in a statement received in September 2003 indicated that the Veteran's cardiac problem existed prior to 1969.

In a statement dated in March 2004, Dr. G.B. stated that the Veteran suffered from cardiomyopathy and chronic atrial fibrillation.  The physician stated "[i]n my opinion, the stress in the military either aggravated or exacerbated [the Veteran's] heart condition."  The physician provided no rationale for this opinion.

In a statement dated in March 2004, Dr. N.R. indicated that the Veteran had multiple cardiac problems including atrial arrhythmias, chronic atrial fibrillation, hypertension, cardiomyopathy, and ischemic heart disease.  The physician noted that the Veteran had been in the military and had undergone a lot of stress.  The physician stated that "[i]n my opinion, the stress in the military either aggravated or exacerbated [the Veteran's] condition."  The physician provided no rationale for this opinion.

A VA heart examination report dated in January 2009 shows that the Veteran's entire claims file was reviewed by the examiner in conjunction with the examination of the Veteran.  The Veteran noted that when he was about 15 or 16 years old playing basketball, he would have dizzy spells and lacked the stamina or energy that the other children exhibited playing basketball.  This was never evaluated.  He also noted that in his classes at school when he stood up in class to give a report, he would develop a very rapid heart rate and would become dizzy.  He also had palpitations when he was a teenager.  These symptoms came in attacks. He would note palpitations at night when he was trying to sleep.  These attacks were almost a daily occurrence in his teenage years.  The Veteran, as a teenager, just thought that these attacks were due to a nervous personality.  There was no evaluation of these symptoms when he was a teenager.

He was drafted into the Army at age 22 in 1968 and served until October 1970.  He was stationed in Korea for 13 months.  During service, whenever he was stressed or "chewed" out by his superiors he would have a rapid heart rate, dizziness, light headedness, shortness of breath, and tremor.  Essentially he indicated that he had the same symptoms during service that he had as a teenager.  During service these attacks occurred almost on a daily basis.  The Veteran noted that he was unable to control these symptoms.  These attacks were never evaluated by medical personnel during service.  After service, these attacks were said to have continued.

In the examination report it was noted that in 1978, he was seen because of a question of heart problem by a private physician. The private physician sent the Veteran to a cardiologist at St. Frances Cabrini Hospital who diagnosed him with WPW syndrome.  He was not treated at that time with ablation of the sites of the WPW but was placed on medications to control the heart rhythm.  He was diagnosed with hypertension about 1987 and was begun on treatment at that time.  The hypertension was difficult to control.

In the examination report it was noted that in 1990 he was found to be in congestive heart failure and was given additional medications.  He was hospitalized for this at St. Frances Cabrini Hospital at the time.  At the time of the congestive heart failure he was found to have cardiomyopathy.  He was given additional medications for this.  At that time he apparently was found to have atrial fibrillation and was placed on anticoagulant medication.

He developed chest pain episodes with dyspnea and decreased energy on exertion in about 1995.  Following this, in the period of 1995 to 2000, he was said to have had a "heart attack" or some serious cardiac event and a coronary artery stent was placed.  During the 1995 to 2000 period, he also had various attempts to correct the atrial fibrillation by electrical cardio version, but the attempts failed.  He was also tried on Cardarone for this but he became toxic with this drug and developed fibrosis in lungs because of this.  At the time of the examination, the Veteran was managed on medications obtained at VA.  The examiner noted that Veteran also developed diabetes in 2000 which presumably contributes to his coronary artery disease; and that his hypertension contributes to the coronary artery disease and most likely to hypertensive heart disease.

Following examination, the Veteran was diagnosed with WFW syndrome; atrial fibrillation with rapid response; chronic compensated cardiac failure; cardiomyopathy by history; and status post placement of coronary artery stent for coronary artery disease with coronary artery obstruction.

The examiner indicated that WPW was congenital and caused by a gene, WPW obviously existed before military service.  The Veteran gave a history of symptoms that began about age 15 or 16 of dizzy spells with exertion and attacks of palpitations compatible with WPW.  The Veteran claimed a history of such symptoms when exposed to stresses of military life, but there was no record of any permanent aggravation of the condition in military life.  There was no history of atrial fibrillation occurring during military life, although this condition developed much later after military service and can be caused by WPW.  Thus, it had been shown that the WPW existed before military service, and there appeared to be no evidence of permanent aggravation of WPW during military service.  The atrial fibrillation began in 1990 long after military service with no evidence of this occurring in military service.  The other cardiac or related events developed after military service.  The examiner noted that hypertension began about 17 years after service and that congestive heart failure, cardiomyopathy, and atrial fibrillation developed 20 years after service.  Coronary artery disease began or was manifested 20 to 25 years after military service.  Thus, there was no evidence that WPW developed in military service but rather existed prior to military service, and there was no evidence that there was permanent aggravation of WPW in military service.  The other cardiac problems of cardiomyopathy, congestive heart failure, atrial fibrillation, coronary artery disease and "heart attack or some serious cardiac event" managed by placement of coronary artery stent all developed or were manifested long after military service and were not related to service.

The Veteran was afforded a VA C&P heart examination in October 2010.  The Veteran reported that about six months after discharge from service he had an episode of his heart racing with associated dizziness and shortness of breath.  The Veteran was noted to have been diagnosed with atrial fibrillation upon treatment at a local hospital and to be subsequently treated by an invasive cardiologist.  The Veteran's condition was reported to have become progressively worse.

After review of the Veteran's medical history and physical examination the Veteran was diagnosed with atrial fibrillation, chronic WPW, coronary artery disease, and chronic congestive heart failure.  The examiner rendered the opinion that the Veteran's chronic atrial fibrillation with rapid ventricular response was most likely WPW syndrome and that his coronary artery disease was not likely related to the Veteran's hypertension and hyperlipidemia and not related to the Veteran's atrial fibrillation.  The examiner was unaware of how WPW or any other arrhythmia caused coronary artery disease.  The examiner noted that given the Veteran's statements of having episodes of lightheadedness, palpitations, and near syncope as a child, it is as likely as not that WPW arrhythmia existed prior to service and that it is not likely that coronary artery disease and/or congestive heart failure preexisted service.

The examiner further opined that it is less likely as not that the arrhythmia/WPW syndrome was worsened or aggravated by military service.  The examiner reasoned that a review of the service medical records did not reveal any documented sick call visits or any EKGs for the arrhythmia symptoms of syncope, dizziness, palpitations, or dyspnea.

The examiner opined that it is not likely that coronary artery disease or congestive heart failure are related to the two years of military service.  There was no evidence of congestive heart failure or coronary artery disease in the service treatment records.  Lastly the examiner stated that WPW was a condition not likely to worsen in and of itself.  The examiner noted that congestive heart failure and coronary artery disease were risk factors for the development of ischemic induced arrhythmias (ventricular) that could be deleterious and fatal.

In February 2011 the opinion of a VA medical expert was obtained.  The medical expert stated that the Veteran was diagnosed with WPW by a non-VA cardiologist in 1978, was later diagnosed with hypertension in 1987, and then with atrial fibrillation and congestive heart failure around 1990.  The physician stated that if the Veteran did have WPW it should pre-date his entry to service because it is something that a patient is typically born with and is not acquired.  The medical expert continued to indicate that there was only one EKG in the paper chart and that the EKG showed atrial fibrillation but no evidence of WPW.  The medical expert was, therefore, unable to confirm the diagnosis of WPW without the EKG.

The medical expert stated that WPW is considered to be a syndrome and that there were no worsening levels of WPW but that it can "worsen" in the sense that symptoms such as palpitations and supraventricular tachycardia caused by the WPW can become more frequent.  Patients can have the syndrome but not develop symptoms for some time, even years, and others can remain asymptomatic.  There are other things that can make tachycardia occur more frequently causing the symptoms of lightheadedness, dizziness, and syncope, including caffeine, stress, sleep deprivation, and anxiety.  The medical expert, therefore, found WPW to be a disease per VA definitions because the symptoms can worsen and are not necessarily static.  However, the expert did not see evidence of supraventricular tachycardia or WPW in the paper chart.

The expert noted that atrial fibrillation is a separate arrhythmia from the arrhythmias caused by WPW and that it is very common in patients over the age of 50.  The expert stated that in the absence of any telemetry, EKG, or other recording of the heart rhythm, it was only speculation to say whether the Veteran had atrial fibrillation during service or pre-dating service.

The expert stated that WPW could not be permanently aggravated or worsened.  While it can cause the heart to beat more rapidly a times there is no permanent alteration.  Atrial fibrillation on the other hand was noted to be more of a disease than a defect because it can and often does progress/worsen over time moving from infrequent short bursts becoming more frequent until reaching permanent atrial fibrillation.  The expert noted that the Veteran's atrial fibrillation was permanent at least since 1993.  The physician stated that although it is possible that stress caused more frequent episodes of atrial fibrillation to occur and eventually become permanent; hypertension, alcohol use, and coronary artery disease also lend themselves to the progression.

The expert reported that a statement from the Veteran indicated a belief that the condition was aggravated by the Veteran's service.  In addition, the expert noted letters from private physicians indicating an exacerbation or aggravation of the Veteran's condition by the Veteran's stress in military service.  The expert stated that it was impossible to determine whether the Veteran's condition was aggravated by service because there is no documentation of the Veteran's arrhythmias and only an EKG in 1997 showing atrial fibrillation rather than WPW or supraventricular tachycardia.  The physician stated that the Veteran may have had atrial fibrillation all along rather than supraventricular tachycardia.  The expert stated that since the natural progression of atrial fibrillation is to become longer lasting episodes and more frequent episodes, it essentially was at least as likely as not that he had atrial fibrillation during his time in service that worsened or progressed over time.  

The medical expert stated that WPW is a disease as its symptoms may worsen.  In addition, atrial fibrillation could have worsened during service; however, there were no EKGs from that time as proof.  The expert reported that it was not possible to know with certainty whether the Veteran had WPW, supraventricular tachycardia, or atrial fibrillation in service because there were no telemetry strips or EKGs from that time.  The physician indicated that the Veteran's symptoms of palpitations were very broad and could represent anything including sinus tachycardia, ectopic beats, atrial fibrillation, or supraventricular tachycardia.  WPW was noted to not in of itself cause palpitations but to make the patient more susceptible to supraventricular tachycardia that can cause palpitations.  Without EKGs or telemetry strips the expert stated that "an educated guess could be made as to the presence or absence of an arrhythmia based on reports of the history and/or physical exams during that time."  However, the physician did not see these in the record.  The physician rendered the opinion that the Veteran's atrial fibrillation was not due to exacerbation of WPW but that "[i]t is possible that his afib did initially manifest during his active service but this is just speculation and physiologically plausible and not based on data from his chart."

The Board finds that, resolving all reasonable doubt in the Veteran's favor, service connection for atrial fibrillation is warranted.  The Veteran has competently indicated that he had symptoms of palpitations in and since service.  The post-service treatment records indicate that the Veteran has been diagnosed with WPW, chronic atrial fibrillation, coronary artery disease, congestive heart failure, cardiomyopathy, and hypertension.  In lay statements the Veteran was noted to have had a cardiac problem prior to 1969; however, upon examination at entrance into service the Veteran was not noted to have any heart disorder.  

As noted above, after examination in July 1997 the Veteran was diagnosed with arteriosclerotic cardiovascular disease with auricular fibrillation and hypertension.  However, the examiner did not provide any opinion regarding the etiology of these conditions.  Dr. N.R. stated that he had followed the Veteran for atrial fibrillation and that the Veteran had reported on and off palpitations since he was very young.  The physician indicated that it was possible for the Veteran to have had an atrial arrhythmia but to not know of the condition until his adult years.  In addition Dr. N.R. later rendered the opinion that "the stress in the military either aggravated or exacerbated [the Veteran's] condition."  However, no rationale was provided for this opinion.  Dr. G.B. rendered the opinion that the Veteran's cardiomyopathy and chronic atrial fibrillation were either aggravated or exacerbated by the Veteran's stress in the military.  However, the physician provided no rationale for the opinion.

After examination in January 2009 the Veteran was diagnosed with atrial fibrillation with rapid response.  The examiner opined that the Veteran's atrial fibrillation was not related to service because it first manifested many years after separation from service and there was no evidence of it in service.  

After examination in October 2010 the Veteran was diagnosed with atrial fibrillation and the opinion was rendered that the Veteran's atrial fibrillation was most likely caused by the Veteran's WPW.  The opinion was rendered that it was less likely as not that the arrhythmia/WPW syndrome was worsened or aggravated by military service because there was no indication that the Veteran was treated in service.  A VA medical expert rendered the opinion that it was not possible to determine whether the Veteran had atrial fibrillation during service or pre-dating service; however, he noted that atrial fibrillation can be aggravated and that since the Veteran's atrial fibrillation was permanent at least in 1993 it was essentially at least as likely as not that the Veteran had atrial fibrillation during his time in service which worsened or progressed over time.  

The VA examiners and the VA medical expert indicated both that WPW is a congenital condition whose symptoms may become more severe and that WPW is a condition that does not in and of itself become more severe.  However, the examiners and expert found that the Veteran's WPW was not permanently aggravated by his service.  In regard to the other cardiac conditions noted, the preponderance of the evidence indicates that these conditions all manifested after separation from service and were not related to military service.

As the evidence, including the statements of the private physicians, VA examinations, and the VA medical expert, is in relative equipoise regarding whether the Veteran's atrial fibrillation was aggravated by the Veteran's active service, service connection for atrial fibrillation is granted.


ORDER

Service connection for atrial fibrillation is granted.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


